UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1256


MICHAEL HODGES,

                    Plaintiff - Appellant,

             v.

KIARA HARRIS,

                    Defendant - Appellee,

             and

ASHLEY K. TUNNER, Judge; J. BELL, Agent DCSE; PATRICIA R. BATLEY,
Court Clerk,

                    Defendants.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. David J. Novak, District Judge. (3:19-cv-00955-DJN)


Submitted: August 25, 2020                                        Decided: August 27, 2020


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Hodges, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Hodges appeals the district court’s orders dismissing without prejudice his

complaint as frivolous and/or for failure to state a claim. * We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Hodges v. Harris, No. 3:19-cv-00955-DJN (E.D. Va. Feb. 6, 2020 & Feb. 25, 2020).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




       *
          Although the district court dismissed the complaint without prejudice, we have
jurisdiction over this appeal. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 611 (4th Cir.
2020).

                                            2